Affirmed and Memorandum Opinion filed July 16, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00588-CR
                              NO. 14-14-00590-CR

                      TRYMAINE HOLLINS, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                  On Appeal from the 182nd District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1366598 and 1366599

                 MEMORANDUM                     OPINION


      Appellant appeals his convictions for sexual assault of a child under the age
of 17. The jury sentenced appellant to confinement for six years in each case. The
trial court ordered the sentences to run consecutively. Appellant’s appointed
counsel filed a brief in which he concludes the appeal in each case is wholly
frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by advancing frivolous contentions which might
arguably support the appeal. See Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v.
State, 516 S.W.2d 684 (Tex. Crim. App. 1974).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, no pro se
response has been filed.

      We have carefully reviewed the record and counsel’s brief in each case and
agree the appeal is wholly frivolous and without merit. Further, we find no
reversible error in the record in each case. We are not to address the merits of each
claim raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed in each case.



                                      PER CURIAM



Panel consists of Justices Christopher, Brown and Wise.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2